EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Rowan P. Smith on 2/17/2021.
In claims: Please replace current amendment for claims with amendment for claims below:

















a first database containing information identifying a plurality of topics; 
a second database containing a plurality of content items each content item associated with at least one of a plurality of topics, and wherein at least some of the content items are associated with at least two of the plurality of topics; and 
at least one processor configured to: 
determine a number of content items associated with each topic of a plurality of topics for grouping in a validation; 
determine a threshold number identifying 
compare the number of content items of each topic of the plurality of topics with the threshold number; 
automatically generate a first potential regrouping of topics for at least one topic of the topics when the number of content items of the at least one topic of the topics is less than the threshold number;
 generate a notification based on the comparing the number of content items and the threshold number, identifying the at least one topic having fewer content items than the threshold number and an additional topic of the plurality of topics;supervisor device or several supervisor devices;
supervisor device or several supervisor devices, an instruction to QB\159311.00273\66895575.1Serial No. 16/185,552 Response to Final Office Action dated October 16, 2020 Page 3generate a second potential regrouping of topics, wherein the second potential regrouping of topics includes the first potential regrouping of topics and the additional topic; 
determine a second number of content items associated with each topic of the topics in the second potential regrouping of topics; and 
transmit a second notification to the user device, wherein the second notification includes an identification of the second number of content items, wherein the at least one processor is further configured to iteratively select additional topics of the plurality of topics and compare the number of content items associated with the additional topic to the threshold number until the number of content items associated with each topic of the at least some of the topics has been compared to the threshold number.  

2. (Cancelled)  

3. (Currently Amended) The system of claim 1, wherein associating remedial content with a selected first one of the plurality of topics comprises: identifying topics of the at least some of the topics that are identified for potential regrouping; iteratively selecting a topic from the identified topics that are identified for potential regrouping and identifying at least one potential regrouping for 

4. (Original) The system of claim 3, wherein regrouping the iteratively selected topic from the identified topics with at least some of identified potential regrouping topics comprises: determining that the at least one potential regrouping comprises a plurality of regroupings; and iteratively comparing the number of content items associated with one regrouping of the at least one potential regroupings with the threshold number until the number of content QB\159311.00273\66895575.1Serial No. 16/185,552items associated with each potential regrouping of the at least one potential regroupings has been compared to the threshold number, wherein comparing the number of content items associated with one regrouping to the threshold number comprises associating a first value with the one regrouping when the number of content items associated with the one regrouping is greater than the threshold number and associating a second value with the one regrouping when the number of content items associated with the one regrouping is less than the threshold number.  

5. (Currently Amended) The system of claim 4, wherein regrouping the iteratively selected topic from the identified topics with at least some of the identified potential regrouping topics further comprises: determining that one of the potential regroupings is associated with the first value; selecting the one of the potential regroupings that is associated with the first value; and providing 

6. (Original) The system of claim 4, wherein regrouping the iteratively selected topic from the identified topics with at least some of the identified potential regrouping topics 

7. (Original) The system of claim 4, wherein regrouping the iteratively selected topic from the identified topics with at least some of the identified potential regrouping topics further comprises: determining that none of the potential regroupings is associated with the first value; generating an option list, wherein the option list identifies at least one of: a change to the validation; potential source of a new content item; and a request for new content items; and providing the option list to the user device.  

8. (Original) The system of claim 7, wherein the at least one processor is further configured to: receive a new content item from the user device; and identify topics associated with the new content item.  

9. (Original) The system of claim 7, further comprising a formatting processor configured to receive a content item from the potential source and convert a format of the content item to a desired format.  

10. (Currently Amended) A method for maximizing dynamic application of content comprising:
, by at least one processor,  a number of content items associated with each topic of a plurality of topics for grouping in a validation;
 determining, by the at least one processor, a threshold number identifying 
comparing, by the at least one processor,  the number of content items of each topic of the plurality of topics with the threshold number; QB\159311.00273\66895575.1Serial No. 16/185,552 Response to Final Office Action dated October 16, 2020Page 6
automatically generating, by the at least one processor, a first potential regrouping of topics for at least one topic of the topics when the number of content items of the at least one topic of the topics is less than the threshold number; 
generating a notification, by the at least one processor, based on the comparing the number of content items and the threshold number, identifying the at least one topic having fewer content items than the threshold number and an additional topic of the plurality of topics;
 providing, by the at least one processor, the notification to a user device or to one supervisor device or several supervisor devices; 
receiving, in response to the notification provided to the user device of the one supervisor device or several supervisor devices, an instruction to generate a second potential regrouping of topics, wherein the second potential regrouping of topics includes the first potential regrouping of topics and the additional topic; 
determining, by the at least one processor, a second number of content items associated with each topic of the topics in the second potential regrouping of topics; 
; and
iteratively selecting, by the at least one processor, additional topics of the plurality of topics and comparing the number of content items associated with the additional topic to the threshold number until the number of content items associated with each topic of the plurality of topics has been compared to the threshold number.

11. (Canceled)

12. (Currently Amended) The method of claim 10 potential regrouping of the at least one potential regroupings.  

13. (Original) The method of claim 12, wherein regrouping the iteratively selected topic from the identified topics with at least some of the identified potential regrouping topics comprises: determining that 

14. (Currently Amended) The method of claim 13, wherein regrouping the iteratively selected topic from the identified topics with at least some of the identified potential regrouping topics further comprises: determining that one of the potential regroupings is associated with the first value; selecting the one of the potential regroupings that is associated with the first value; and providing selected one potential regrouping of the potential regroupings to the user device.  

15. (Original) The method of claim 13, wherein regrouping the iteratively selected topic from the identified topics with at least some of the identified potential regrouping topics further comprises: determining that more than one of the potential regroupings is associated with the first value; identifying at least one of the more than one of the potential regroupings that includes at least one topic associated with the second value; and providing the at least one of the more than one of the potential regroupings that includes at least one topic associated with the second value to the user device.  



17. (Original) The method of claim 16, further comprising: receiving a new content item from the user device; and identifying topics associated with the new content item. 
 
18. (Original) The method of claim 16, further comprising a formatting server configured to receive a content item from the potential source and convert a format of the content item to a desired format.










Allowable Subject Matter
Claims 1, 3-10, 12-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein:
determining, by at least one processor, a threshold number identifying minimum number of content items per topic, wherein the threshold number is used to determine when a cut threshold is achieved, the cut threshold identifying minimum criteria for determining successful completion of the validation; automatically generating a first potential regrouping of topics for at least one topic of the topics when the number of content items of the at least one topic of the topics is less than the threshold number;  generating a notification, by the at least one processor, based on the comparing the number of content items and the threshold number, and identifying the at least one topic having fewer content items than the threshold number and an additional topic of the plurality of topics; receiving, in response to the notification provided to the user device of the one supervisor device or several supervisor devices, an instruction to generate a second potential regrouping of topics, wherein the second potential regrouping of topics includes the first potential regrouping of topics and the additional topic; determining a second number of content items associated with each topic of the topics in the second potential regrouping of topics; and transmitting a second notification to the user device, wherein the second notification includes an identification of the second number of content items, iteratively selecting additional topics of the plurality of topics and comparing the number of content items associated with the additional topic to the 


















Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169